Title: To Benjamin Franklin from Mary Hewson, 31 October 1771
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Broad Street Oct. 31. 1771
Welcome! my dear and honour’d Friend! Welcome once more to our Island! The Wind may blow now without making our Hearts ake. You were constantly in our Thoughts during the late stormy Weather. I have pray’d for you at Midnight when I have been suckling my little Boy and heard the Window Sashes rattle. I thank God you are safe. The same merciful Being has preserv’d us all in Health and Happiness. Mr. Hewson says “don’t forget to mention the little Boy[,] Molly.” An Insinuation that I could not write without saying a great deal about him. But I shall not tell you what a fine Child he is grown, I hope you will see him soon.

My Mother receiv’d both your Letters Yesterday. She says there is a deal of Reading for you when you come Home; so much that you must shut yourself up for a fortnight and be invisible. A packet arriv’d this Week from our worthy Friend Jonathan, which my Mother, knowing the Seal, took the Liberty to open. It containd Letters to Josiah, therefore she was glad she did open it. He is well and all his Friends.
Mr. Bache is at Preston, where he will wait with the pleasing Expectation of seeing you in your Return. We are all very much pleas’d with him.
My Mother is much oblig’d to you for your kind Services. I hope her honest Trade will be successful.
Lady Barwell desires her best Respects to you: She and my Mother have been chattering all the Time I have been writing.
I omitted telling you that two of your Packets are directed to be forwarded to you from the first Port.
I really cannot write any more; and I believe I have nothing material to add. So with the Love of this Family, offer’d with respectful Sincerity, I conclude my Letter. I am Dear Sir your faithful
Mary Hewson

My Mother says, “You have not sent my Love.” I told her I consider’d her as the Head of this Family. But she is not satisfied with hers being in the same Lump, therefore I make up this separate Parcel.

 Addressed: To / Dr Franklin / at / Edinburgh
